Title: Thomas Lehré to Thomas Jefferson, 15 May 1813
From: Lehré, Thomas
To: Jefferson, Thomas


          Dear Sir Charleston May 15th 1813
          I have just been informed that the Federal Marshal  of this District, has resigned his office, in consequence of which, the President, I presume, will make an early appointment of a succeessor—Permit me Sir, to solicit your friendship as early as possible
			 upon the occasion. I remain with the
			 highest respect
          Dear Sir Your Most Obedient and Very Humble Servant.Thomas Lehré
        